                                                                             RECEIVED
           Name

           Address
                       ~/tf      tv
                          /3 {b i£ ~ 'J
                                            1\/lo/'l IV/
                                                     f /A
                                                            r{ lfvv'
                                                            Cj
                                                                                  JAN 282019 ~
                                                                                   SUSAN Y. SOONG
       2                                                                        CLERK, U.S. DISTRICT COURT
                  (/J7~            _ J _}.A)]: CJ] 2 ( tf--          OAKLAND
                                                                             NORTHERN DISTRICT OF CA~IFORNIA
                                        7
       3   Phone Number:        S{O L Lf:} f · {(( V
       4   E-mail Address:      C( r-Ch Cal'(          "7
                                                 /-t,M@. yc,f1_ tP{) ' C-o ,A--"'
           ProSe                                                        (
       5

       6                                    UNITED STATES DISTRICT COURT


             4-utf
       7                              NORTHERN DISTRICT OF CALIFORNIA
       8                     I /!yf-£- /)                        l   Case Number:    L~ -c If - o7 r; 7<) r-
       9                          f:Ll il--yv-                   ) [PROPOSED! ORDER GRANTING
            h          (\/ /V( ~q
                  o




                                                                 )   MOTION FOR PERMISSION FOR
      10                                Plaintiff,               )   ELECTRONIC CASE FILING
                                                                 )
      II                                                         )   DATE:
                                                                 )   TIME:
      12                                                         )   COURTROOM:
      13                                                         ~   JUDGE: {)J ~      STvVVi7 (L- 1
~(;   14
                                        Defendant.               )

      15
                      The Coutt has considered the Motion for Petmission for Electron ic Case Fi ling. Findin
      16
           that good cause exists, the Motion is GRANTED.
      17
      18
                      IT IS SO ORDERED.
      19
      20
                      DATED: ___________
                               2/5/2019  __
      21
      22                                                               United States District/Magistrate Judge

      23
      24
      25
      26
      27
      28
